                                           Case 3:20-cv-05399-JSC Document 6 Filed 08/07/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BAY MARINE BOATWORKS, INC.,                        Case No. 20-cv-05399-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE ISSUANCE OF ARREST
                                                 v.                                         WARRANT AND APPOINTMENT OF
                                   9
                                                                                            SUBSTITUTE CUSTODIAN
                                  10     S/Y PURSUIT, et al.,
                                                        Defendants.
                                  11

                                  12          Plaintiff Bay Marine Boatworks, Inc. dba Svendsen’s Bay Marine (“Svendsen’s” or
Northern District of California
 United States District Court




                                  13   “Plaintiff”) brings an admiralty action to enforce Plaintiff’s maritime lien over the defendant

                                  14   vessel S/Y PURSUIT (“Vessel”), recover payments from Defendant Christopher Wollen

                                  15   (“Defendant”) for breach of contract, and for violations of California Business & Professions Code

                                  16   § 17200. (See Dkt. No. 1.) Now before the Court are Plaintiff’s ex parte applications requesting

                                  17   issuance of a warrant for the arrest of the Vessel, (Dkt. No. 1-1), and appointment of a substitute

                                  18   custodian, (Dkt. No. 3). For the reasons below, the Court GRANTS Plaintiff’s applications for the

                                  19   issuance of a warrant for the arrest of the Vessel and for the appointment of a substitute custodian.

                                  20                                            BACKGROUND
                                  21          Plaintiff is duly organized under the laws of the State of California with an address at 310
                                  22   W. Cutting Blvd., Richmond, CA, 94804, where Plaintiff owns and operates a shipyard that
                                  23   designs, overhauls, and sells vessels, as well as provides maintenance services as any vessel owner
                                  24   may request. (Dkt. No. 1 at 2 ¶ 3.) The Vessel is an 82’ wooden racing sloop built in 1929 named
                                  25   “PURSUIT”, an M-class boat, and lies blocked at Plaintiff’s shipyard. (Id. at ¶ 4.) Defendant is
                                  26   the Vessel’s owner. (Id. at ¶ 5.) On or around May 15, 2019, the Vessel arrived at Plaintiff’s
                                  27   shipyard, where, pursuant to a work authorization agreement signed by an owner or agent of the
                                  28   Vessel, Plaintiff provided various maintenance and work services for the Vessel. (Id. at 3 ¶ 7.)
                                            Case 3:20-cv-05399-JSC Document 6 Filed 08/07/20 Page 2 of 4




                                   1   Plaintiff issues invoices to Defendant regarding the cost of these maintenance services; as of

                                   2   March 2020, the invoice totaled $109,840.82, and Plaintiff alleges the invoice amount remains

                                   3   unpaid, due and owning. (Id.) Plaintiff has a maritime lien against the Vessel for the amounts due

                                   4   and owing, plus additional charges including docking fees and litigation costs. (Id. at ¶ 8.) The

                                   5   contract (“Contract”) signed between Plainitff and the Vessel’s owners and agents provides that

                                   6   Plaintiff shall have liens on the Vessel in order to secure payment for work performed on the

                                   7   Vessel. (Id. at ¶ 9 (quoting and citing Dkt. No. 2-1 at 7).) Under the terms of the Contract,

                                   8   Plaintiff brings this action in rem against the Vessel to enforce its lien, and seeks the Vessel’s

                                   9   arrest to satisfy Plaintiff’s lien and discharge the debt owed to it. (Dkt. No. 1 at 3 ¶ 10.)

                                  10   I.      Issuance of Arrest Warrant
                                  11           Upon a party’s request for issuance of a warrant for the arrest of a vessel, a court “must
                                  12   review the complaint and any supporting papers. If the conditions for an in rem action appear to
Northern District of California
 United States District Court




                                  13   exist, the court must issue an order directing the clerk to issue a warrant for the arrest of the
                                  14   vessel.” Fed. R. Civ. P. Supp. C(3)(a)(i). “An action in rem may be brought: (a) to enforce any
                                  15   maritime lien; (b) whenever a statute of the United States provides for a maritime action in rem or
                                  16   a proceeding analogous thereto.” Fed. R. Civ. P. Supp. C(1); see also 46 U.S.C. § 31342
                                  17   (providing that “[a] person providing necessaries to a vessel (except a public vessel)” who has a
                                  18   maritime lien on such vessel “may bring a civil action in rem to enforce the lien”). The complaint
                                  19   in an in rem action must: “(a) be verified; (b) describe with reasonable particularity the property
                                  20   that is the subject of the action; and state the property is within the district or will be within the
                                  21   district while the action is pending.” Fed. R. Civ. P. Supp. C(2)(c).
                                  22           Here, the conditions for issuance of a warrant under Supplemental Rule C exist. The
                                  23   complaint is verified, and adequately alleges an in rem action to enforce a maritime lien. (See Dkt.
                                  24   No. 1 at 1.) Plaintiff asserts that it has a maritime lien on the Vessel under its Contract’s provisions.
                                  25   (Id. at 3 ¶¶ 9-10.) The complaint additionally describes the Vessel with reasonable particularity, and
                                  26   states that the Vessel is within the jurisdiction of this District during the action’s pendency. (Id. at
                                  27   2 ¶¶ 2-4; see also Dkt. No. 3 at 2 ¶ 3.)
                                  28
                                                                                           2
                                             Case 3:20-cv-05399-JSC Document 6 Filed 08/07/20 Page 3 of 4




                                   1           Accordingly, the Court GRANTS Plaintiff’s request for an issuance of an arrest warrant for

                                   2   the Vessel, pursuant to Supplemental Rule C of the Rules of Admiralty or Maritime Claims and

                                   3   Asset Forfeiture Actions.

                                   4   II.     Request for Substitute Custodian

                                   5           Plaintiff requests that it be appointed substitute custodian for the Vessel. (See Dkt. No. 3.)

                                   6   Under Admiralty and Maritime Local Rule 9-1(a), when a vessel is brought into the marshal’s

                                   7   custody by an arrest, the marshal “shall arrange for adequate safekeeping, which may include

                                   8   placing of keepers on or near the vessel,” and that “[a] substitute custodian in place of the marshal

                                   9   may be appointed by order of the court.” Plaintiff asserts that it has the has the “requisite skill,

                                  10   competence, experience and experienced servants under its immediate supervision, to properly

                                  11   perform the safekeeping of the Defendant Vessel as Substitute Custodian,” and has liability

                                  12   insurance coverage. (Dkt. No. 3 at 2 ¶¶ 4, 8.) Simply put, given that the Vessel is currently docked
Northern District of California
 United States District Court




                                  13   at Bay Marine Boatworks, appointing it as a substitute custodian makes sense. Accordingly, this

                                  14   Court GRANTS Plaintiff’s request to be appointed as the substitute custodian.

                                  15           This Court additionally ORDERS that, pursuant to Admiralty Local Rule 4-8 and Fed. R.

                                  16   Civ. P. Supp. E(4)(f), an adversary hearing for any person claiming an interest in the property

                                  17   arrested pursuant to this Order will be conducted before this Court by video on Thursday, August

                                  18   13, 2020 at 10:00 a.m., at which Plaintiff shall be required to show why the arrest should not be

                                  19   vacated or other relief granted.

                                  20                                             CONCLUSION

                                  21           For the reasons stated above, the Court GRANTS Plaintiff’s applications for the issuance

                                  22   of an arrest warrant for the Vessel and the appointment of a substitute custodian. Pursuant to

                                  23   Admiralty Local Rule 4-8, a hearing will be conducted before this court on August 13, 2020, at

                                  24   which time Plaintiff shall be required to show why the arrest should not be vacated or other relief

                                  25   granted.

                                  26
                                  27

                                  28
                                                                                         3
                                           Case 3:20-cv-05399-JSC Document 6 Filed 08/07/20 Page 4 of 4




                                   1         IT IS SO ORDERED.

                                   2   Dated: August 7, 2020

                                   3

                                   4
                                                                                      JACQUELINE SCOTT CORLEY
                                   5                                                  United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                             4
